                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND
         CHAMBERS OF                                                               101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                        BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                            (410) 962-7780
                                                                                        Fax (410) 962-1812


                                                       July 17, 2019


    LETTER TO COUNSEL

            RE:     Kenneth S. v. Commissioner, Social Security Administration;
                    Civil No. SAG-18-1574

    Dear Counsel:

            On May 31, 2018, Plaintiff petitioned this Court to review the Social Security
    Administration’s (“SSA’s”) final decision to deny his claim for Disability Insurance Benefits
    (“DIB”). ECF 1. I have considered the parties’ cross-motions for summary judgment, and
    Plaintiff’s reply. ECF 17, 22, 23. I find that no hearing is necessary. See Loc. R. 105.6 (D. Md.
    2018). This Court must uphold the decision of the SSA if it is supported by substantial evidence
    and if the SSA employed proper legal standards. See 42 U.S.C. §§ 405(g); 1383(c)(3); Craig v.
    Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I will deny Plaintiff’s motion, grant
    the SSA’s motion, and affirm the SSA’s judgment pursuant to sentence four of 42 U.S.C. § 405(g).
    This letter explains my rationale.

           Plaintiff filed his claim on September 4, 2015, alleging a disability onset date of April 1,
    2013. Tr. 161-67. His claim was denied initially and on reconsideration. Tr. 92-95, 97-98. A
    hearing was held on March 28, 2017, before an Administrative Law Judge (“ALJ”). Tr. 30-61.
    Following the hearing, the ALJ determined that Plaintiff was not disabled within the meaning of
    the Social Security Act during the relevant time frame. Tr. 12-29. The Appeals Council (“AC”)
    denied Plaintiff’s request for review, Tr. 1-6, so the ALJ’s decision constitutes the final, reviewable
    decision of the SSA.

            Following a hearing largely focused on Plaintiff’s visual impairments, the ALJ found that
    Plaintiff suffered from the severe impairments of “diabetes mellitus type 2, diabetic retinopathy,
    and diabetic macular edema.” Tr. 18. Despite these impairments, the ALJ determined that Plaintiff
    retained the residual functional capacity (“RFC”) to perform light work as defined in 20 C.F.R. §
    404.1567(b), but could occasionally lift and/or carry up to 20 pounds; frequently lift and/or carry
    up to 10 pounds; walk and/or stand for 6 hours of an 8-hour workday; sit for 6 hours of an 8-hour
    workday; push and/or pull with bilateral upper and lower extremities, but would be subject to
    postural limitations including never climbing ladders, ropes, or scaffolds; and occasionally
    climbing ramps or stairs and balancing, stooping, crouching, kneeling, or crawling; visual
    limitations to only occasional use of far acuity; and environmental limitations including avoiding
    all exposure to hazards and concentrated exposure to wetness. Tr. 21. After considering the
    testimony of a vocational expert (“VE”), the ALJ determined that Plaintiff could perform his past
Kenneth S. v. Commissioner, Social Security Administration
Civil No. SAG-18-1574
July 17, 2019
Page 2

relevant work as a production planner. Tr. 24-25. Therefore, the ALJ concluded that he was not
disabled. Tr. 25.

       On appeal, Plaintiff argues that the ALJ erred by failing to consider whether Plaintiff met
or medically equaled the requirements of Listing 8.04 (chronic infections of the skin or mucous
membranes). For the reasons described below, the ALJ did not err, and even if error were deemed
to have occurred, it does not warrant remand.

         At step three, the ALJ determined that Plaintiff’s impairments did not meet or medically
equal the severity of any of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.
Tr. 19-21. The ALJ’s decision noted that there is no specific listed impairment for diabetes
mellitus, but that Listing 9.00B5 and Social Security Ruling 14-2p provide guidance for evaluating
diabetes under the listings. Tr. 19. Those sources note that one set of listings to be considered for
a claimant with diabetes is the “skin disorders listings (8.00),” when a claimant presents with
evidence of “Slow-healing bacterial and fungal infections.” SSR 14-2p, 2014 WL 2472008, at *6
(S.S.A. June 2, 2014). Specifically, Listing 8.04 requires evidence of “[c]hronic infections of the
skin or mucous membranes, with extensive fungating or extensive ulcerating skin lesions that
persist for at least 3 months despite continuing treatment as prescribed.” 20 C.F.R. Pt. 404, Subpt.
P, App. 1 § 8.04. Section 8.00C1 provides a definition of “extensive skin lesions” as follows:

        Extensive skin lesions are those that involve multiple body sites or critical body
        areas, and result in a very serious limitation. Examples of extensive skin lesions
        that result in a very serious limitation include but are not limited to:

        a.    Skin lesions that interfere with the motion of your joints and that very
              seriously limit your use of more than one extremity; that is, two upper
              extremities, two lower extremities, or one upper and one lower extremity.

        b.    Skin lesions on the palms of both hands that very seriously limit your ability
              to do fine and gross motor movements.

        c.    Skin lesions on the soles of both feet, the perineum, or both inguinal areas
              that very seriously limit your ability to ambulate.

Id. § 8.00(C)(1).

        The file in this case reflects that Plaintiff was treated for one skin ulcer that persisted for at
least three months despite continuing treatment: a lateral left foot ulcer lasting from March 15,
2013 through July 26, 2013. His treatment included surgical debridement of the nonviable tissue,
a forefoot offloading shoe and ankle ring, medications to fight infection and bacteria, weekly Oasis
applications, and limited ambulation. Tr. 478, 474, 475, 470, 473, 467, 465, 462, 455, 458, 442.
After that 2013 ulcer healed, Plaintiff did not seek further treatment for ulcers until 2015, and had
no other ulcers lasting longer than one month in duration. Tr. 303-21; 431-34.
Kenneth S. v. Commissioner, Social Security Administration
Civil No. SAG-18-1574
July 17, 2019
Page 3

        An ALJ must identify a relevant listing and compare each of the criteria to the evidence of
the claimant’s symptoms when there is “ample evidence in the record to support a determination”
that the claimant’s impairments meet or equal the listing. Cook v. Heckler, 783 F.2d 1168, 1172-
73 (4th Cir. 1986). Remand is not warranted “in those circumstances where it is clear from the
record which listing or listings . . . were considered,” and the court can still “readily [] determine
whether there was substantial evidence to support the ALJ’s Step Three conclusion.” Schoofield
v. Barnhart, 220 F. Supp. 2d 512, 522 (D. Md. 2002).

         In Plaintiff’s case, the ALJ discussed Plaintiff’s history of care for his left foot in the step
two analysis. Tr. 18-19. However, at step three, the ALJ did not expressly evaluate Listing 8.04,
and the record suggests that the ALJ may have had a misimpression about the requirements of that
listing. At the hearing, the ALJ told Plaintiff that the foot ulcer would have to render him “for one
year not able to work” to qualify him for disability. Tr. 51-52. Plaintiff correctly notes that Listing
8.04 expressly limits the relevant duration requirement to more than three months for “extensive
skin lesions.” ECF 17-1 at 16-17. However, despite the apparent misimpression regarding
duration, the ALJ had no duty to identify and evaluate Listing 8.04, because there is not ample
evidence in the record to support a determination that Plaintiff’s impairments meet or equal that
listing. On its face, Listing 8.04 is written in the plural, and requires a claimant to have more than
one lesion persisting more than three months. The plural words “infections” and “lesions,” in
addition to the word “extensive,” in Listing 8.04, along with the definition of “extensive skin
lesions” at § 8.00C1, all require more than a single lesion. Although Plaintiff correctly notes that
§ 8.00C1 provides an inexhaustive list of examples of “extensive skin lesions,” each of the
examples requires more than one lesion. In the absence, then, of ample or any evidence suggesting
that Plaintiff’s single skin lesion that lasted more than three months met or equaled the listing
requirements, the ALJ did not have to identify or evaluate Listing 8.04. 1 Even if the failure to
identify the listing were deemed erroneous, the error would be harmless because Plaintiff’s
medical records would preclude a finding that the listing requirements were met.

      For the reasons set forth above, Plaintiff’s Motion for Summary Judgment, ECF 17, is
DENIED and Defendant’s Motion for Summary Judgment, ECF 22, is GRANTED. The SSA’s
judgment is AFFIRMED pursuant to sentence four of 42 U.S.C. § 405(g). The Clerk is directed
to CLOSE this case. Despite the informal nature of this letter, it should be flagged as an opinion.
An implementing order follows.
                                                       Sincerely yours,
                                                                    /s/

                                                       Stephanie A. Gallagher
                                                       United States Magistrate Judge

1
  In his reply, Plaintiff seems to suggest that he had multiple lesions in 2013, citing the sentence, “There is
extensive necrotic subcutaneous tissue noted including tendon and ligament.” ECF 23 at 3 (quoting Tr.
478). However, the medical records are clear that Plaintiff had a single nonhealing ulcer during that time
frame, although the affected tissue from the wound extended to both tendon and ligament. Tr. 478.
